April 01, 2011


Mr. Shannon H. Ratliff
Ratliff Law Firm, P.L.L.C.
600 Congress Ave., Suite 3100
Austin, Tx 78701-2984


Ms. Eileen F. O'Neill
Ware, Jackson, Lee & Chambers, L.L.P.
America Tower, 42nd Floor
2929 Allen Parkway
Houston, TX 77019-7101
Ms. Deborah G. Hankinson
Hankinson Levinger LLP
750 N. St. Paul St., Suite 1800
Dallas, TX 75201


Mr. David P. Wilson
Provost & Umphrey Law Firm, L.L.P.
P.O. Box 4905
Beaumont, TX 77704

RE:   Case Number:  05-1076
      Court of Appeals Number:  13-00-00104-CV
      Trial Court Number:  96-7-8148

Style:      EXXON CORPORATION AND EXXON TEXAS, INC.
      v.
      EMERALD OIL & GAS COMPANY, L.C. AND LAURIE T. MIESCH, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas denied the motions for  rehearing  in
the above-referenced case.  The Court's opinion  of  December  17,  2010  is
withdrawn and the opinion  of  this  date  is  substituted.   The  judgment,
issued December 17, 2010, remains in place.  You may obtain a  copy  of  the
opinion   at:   http://www.supreme.courts.state.tx.us/historical/recent.asp.
If you would like the opinion by email,  please  contact  Claudia  Jenks  at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Guzman and Justice Lehrmann not sitting not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk



|cc:|Ms. Cathy Wilborn     |
|   |Ms. Ruby Garcia       |
|   |Mr. William Guy Arnot |
|   |III                   |
|   |Mr. John B. McFarland |
|   |Mr. Everard A.        |
|   |Marseglia Jr.         |
|   |Mr. Zachary S. Brady  |
|   |Mr. William F. Warnick|
|   |                      |
|   |Mr. Keith Strama      |
|   |Ms. Jacqueline L      |
|   |Weaver                |